UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	October 31, 2016 Item 1. Schedule of Investments: Putnam Short Term Investment Fund The fund's portfolio 10/31/16 (Unaudited) REPURCHASE AGREEMENTS (37.9%) (a) Principal amount Value Interest in $74,000,000 tri-party repurchase agreement dated 10/31/16 with Bank of Nova Scotia due 11/1/16 - maturity value of $74,000,617 for an effective yield of 0.300% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 1.000% to 8.500% and due dates ranging from 5/15/17 to 5/15/37, valued at $75,480,636) $74,000,000 $74,000,000 Interest in $102,700,000 tri-party term repurchase agreement dated 10/26/16 with Barclays Capital, Inc. due 11/2/16 - maturity value of $102,706,191 for an effective yield of 0.310% (collateralized by various mortgage backed securities with coupon rates ranging from 3.000% to 5.000% and due dates ranging from 6/1/26 to 5/1/46, valued at $104,754,001) 102,700,000 102,700,000 Interest in $29,000,000 tri-party term repurchase agreement dated 10/24/16 with BNP Paribas due 12/22/16 - maturity value of $29,030,893 for an effective yield of 0.650% (collateralized by various corporate bonds and notes with coupon rates ranging from 3.875% to 7.250% and due dates ranging from 11/26/23 to 9/1/40, valued at $30,456,175) (IR) 29,000,000 29,000,000 Interest in $119,000,000 joint tri-party repurchase agreement dated 10/31/16 with BNP Paribas due 11/1/16 - maturity value of $113,263,070 for an effective yield of 0.340% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 5.000% and due dates ranging from 6/1/19 to 3/1/46, valued at $121,381,146) 113,262,000 113,262,000 Interest in $144,500,000 tri-party term repurchase agreement dated 10/27/16 with Citigroup Global Markets, Inc. due 11/3/16 - maturity value of $144,509,553 for an effective yield of 0.340% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 2.375% to 3.375% and due dates ranging from 12/31/20 to 5/15/44, valued at $147,390,005) 144,500,000 144,500,000 Interest in $252,191,000 joint tri-party repurchase agreement dated 10/31/16 with Citigroup Global Markets, Inc. due 11/1/16 - maturity value of $103,294,976 for an effective yield of 0.340% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 8.875% and due dates ranging from 2/15/19 to 2/15/46, valued at $257,234,901) 103,294,000 103,294,000 Interest in $125,000,000 tri-party repurchase agreement dated 10/31/16 with Credit Suisse Securities (USA), LLC due 11/1/16 - maturity value of $125,001,042 for an effective yield of 0.300% (collateralized by a U.S. Treasury note with a coupon rate of 1.750% and a due date of 5/15/23, valued at $127,500,639) 125,000,000 125,000,000 Interest in $132,000,000 tri-party repurchase agreement dated 10/31/16 with Goldman Sachs & Co. due 11/1/16 - maturity value of $132,001,173 for an effective yield of 0.320% (collateralized by various mortgage backed securities with coupon rates ranging from 2.280% to 4.000% and due dates ranging from 10/1/22 to 6/1/46, valued at $134,640,001) 132,000,000 132,000,000 Interest in $50,000,000 tri-party term repurchase agreement dated 10/25/16 with J.P. Morgan Securities, LLC due 11/1/16 - maturity value of $50,003,014 for an effective yield of 0.310% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 11.000% and due dates ranging from 2/1/17 to 12/1/49, valued at $51,001,379) 50,000,000 50,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 10/31/16 with J.P. Morgan Securities, LLC due 11/1/16 - maturity value of $50,000,431 for an effective yield of 0.310% (collateralized by a U.S. Treasury note with a coupon rate of 1.750% and a due date of 1/31/23, valued at $51,002,299) 50,000,000 50,000,000 Interest in $200,000,000 joint tri-party repurchase agreement dated 10/31/16 with Barclays Capital, Inc. due 11/1/16 - maturity value of $50,000,444 for an effective yield of 0.320% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 2.500% and due dates ranging from 4/15/19 to 2/15/44, valued at $204,000,014) 50,000,000 50,000,000 Interest in $63,000,000 tri-party term repurchase agreement dated 10/25/16 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 11/1/16 - maturity value of $63,003,675 for an effective yield of 0.300% (collateralized by a mortgage backed security with a coupon rate of 4.000% and a due date of 6/20/46, valued at $64,260,000) 63,000,000 63,000,000 Interest in $396,836,000 joint tri-party repurchase agreement dated 10/31/16 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 11/1/16 - maturity value of $105,784,999 for an effective yield of 0.340% (collateralized by various mortgage backed securities with coupon rates ranging from 3.500% to 4.500% and due dates ranging from 4/20/44 to 7/20/46, valued at $404,772,720) 105,784,000 105,784,000 Interest in $50,000,000 tri-party term repurchase agreement dated 10/25/16 with RBC Capital Markets, LLC due 12/23/16 - maturity value of $50,027,861 for an effective yield of 0.340% (collateralized by various mortgage backed securities with coupon rates ranging from 2.904% to 4.000% and due dates ranging from 9/1/29 to 10/20/46, valued at $51,003,372) (IR) 50,000,000 50,000,000 Total repurchase agreements (cost $1,192,540,000) COMMERCIAL PAPER (25.9%) (a) Yield (%) Maturity date Principal amount Value Abbott Laboratories 0.680 11/10/16 $14,000,000 $13,998,456 ABN AMRO Funding USA, LLC 0.801 1/9/17 4,000,000 3,995,279 ABN AMRO Funding USA, LLC 0.520 11/3/16 4,000,000 3,999,863 American Express Credit Corp. 0.711 11/22/16 16,000,000 15,993,019 American Honda Finance Corp. 0.651 1/24/17 7,500,000 7,488,879 American Honda Finance Corp. 0.400 11/8/16 2,350,000 2,349,809 Apple, Inc. 0.430 12/1/16 2,876,000 2,875,126 Apple, Inc. 0.440 11/29/16 2,000,000 1,999,439 Apple, Inc. 0.430 11/10/16 25,000,000 24,997,875 Barton Capital, LLC 1.013 12/29/16 12,000,000 11,985,761 BMW US Capital, LLC 0.510 12/19/16 14,000,000 13,989,882 BPCE SA (France) 0.561 12/6/16 28,000,000 27,986,954 Canada (Government of) (Canada) 0.471 1/19/17 15,000,000 14,984,700 Canada (Government of) (Canada) 0.470 11/17/16 27,000,000 26,996,927 Chevron Corp. 0.475 11/1/16 25,000,000 24,999,790 Coca-Cola Co. (The) 0.480 12/9/16 25,000,000 24,988,571 Commonwealth Bank of Australia 144A (Australia) 0.827 1/11/17 18,000,000 18,009,000 Commonwealth Bank of Australia 144A FRN (Australia) 0.899 11/15/16 14,000,000 14,002,674 Cooperatieve Rabobank UA/NY (Netherlands) 0.761 11/7/16 17,750,000 17,748,409 Cooperatieve Rabobank UA/NY (Netherlands) 0.480 11/2/16 11,250,000 11,249,721 Credit Suisse AG/New York, NY 0.580 11/2/16 5,250,000 5,249,870 Danaher Corp. 0.611 12/14/16 15,000,000 14,990,485 Danske Corp. (Denmark) 0.892 2/1/17 28,500,000 28,427,700 DnB Bank ASA 144A (Norway) 0.682 11/2/16 31,500,000 31,499,443 Export Development Canada (Canada) 0.701 2/1/17 29,250,000 29,202,698 Export Development Canada (Canada) 0.703 1/23/17 16,000,000 15,977,824 GlaxoSmithKline Finance PLC (United Kingdom) 0.510 12/5/16 14,000,000 13,993,099 HSBC USA Inc 144A FRN 0.886 11/3/16 13,000,000 13,000,533 HSBC USA, Inc. 144A 1.243 4/6/17 5,000,000 4,975,294 Microsoft Corp. 0.732 2/7/17 28,000,000 27,948,564 Nationwide Building Society (United Kingdom) 0.500 11/22/16 4,500,000 4,497,486 Nationwide Building Society (United Kingdom) 0.932 11/15/16 24,500,000 24,490,915 Nestle Finance International, Ltd. (Switzerland) 0.400 12/5/16 3,074,000 3,072,730 Nestle Finance International, Ltd. (Switzerland) 0.442 11/7/16 29,250,000 29,248,123 Nordea Bank AB (Sweden) 0.905 12/6/16 12,000,000 11,993,424 Nordea Bank AB (Sweden) 0.726 11/22/16 18,000,000 17,994,434 Pfizer, Inc. 0.400 11/28/16 29,500,000 29,490,684 Roche Holdings, Inc. (Switzerland) 0.425 11/1/16 28,000,000 27,999,708 Simon Property Group LP 144A 0.638 12/12/16 27,500,000 27,483,445 Stanley Black & Decker, Inc. 0.550 11/3/16 5,160,000 5,159,746 Stanley Black & Decker, Inc. 0.530 11/1/16 10,000,000 9,999,839 Stanley Black & Decker, Inc. 144A 0.550 11/10/16 15,000,000 14,997,396 Total Capital Canada Ltd. (Canada) 0.651 12/19/16 17,000,000 16,988,407 Total Capital Canada Ltd. (Canada) 0.490 11/10/16 12,000,000 11,998,677 Toyota Motor Credit Corp. 0.782 11/23/16 34,000,000 33,992,028 UnitedHealth Group, Inc. 0.530 11/1/16 16,000,000 15,999,709 Wal-Mart Stores, Inc. 0.410 12/7/16 29,000,000 28,987,511 Westpac Banking Corp. 144A (Australia) 0.980 3/8/17 32,000,000 32,013,792 Total commercial paper (cost $816,248,923) ASSET-BACKED COMMERCIAL PAPER (15.7%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization, Ltd. (Cayman Islands) 1.084 2/24/17 $5,000,000 $4,983,212 Alpine Securitization, Ltd. (Cayman Islands) 1.083 2/3/17 5,000,000 4,986,806 Alpine Securitization, Ltd. 144A (Cayman Islands) 0.460 11/1/16 30,000,000 29,999,625 Atlantic Asset Securitization, LLC 0.600 11/9/16 13,500,000 13,498,346 Bedford Row Funding Corp. 144A 0.400 11/1/16 24,000,000 23,999,720 CAFCO, LLC 0.902 12/5/16 21,000,000 20,987,199 CAFCO, LLC 144A 0.852 11/22/16 11,750,000 11,745,950 Chariot Funding, LLC 0.833 1/5/17 16,000,000 15,976,592 CHARTA, LLC 0.771 12/16/16 8,550,000 8,543,183 CHARTA, LLC 0.661 12/9/16 11,600,000 11,592,460 CHARTA, LLC 0.589 11/8/16 9,000,000 8,999,012 CIESCO, LLC 144A 0.350 11/1/16 36,600,000 36,599,543 Collateralized Commercial Paper Co., LLC 1.174 1/20/17 1,600,000 1,596,695 Collateralized Commercial Paper Co., LLC 0.785 12/5/16 20,000,000 19,987,808 Collateralized Commercial Paper II Co., LLC 144A 0.821 11/10/16 9,000,000 8,998,763 CRC Funding, LLC 0.701 11/8/16 32,000,000 31,996,487 Fairway Finance Co., LLC 144A (Canada) 0.795 12/12/16 6,000,000 6,002,352 Gotham Funding Corp. (Japan) 0.801 12/6/16 22,000,000 21,986,096 Gotham Funding Corp. (Japan) 0.400 11/1/16 20,139,000 20,138,748 Manhattan Asset Funding Co., LLC (Japan) 0.580 11/29/16 29,000,000 28,986,077 MetLife Short Term Funding, LLC 0.520 11/28/16 5,000,000 4,997,818 MetLife Short Term Funding, LLC 144A 0.521 11/15/16 24,900,000 24,894,916 Old Line Funding, LLC 0.390 11/1/16 14,001,000 14,000,837 Old Line Funding, LLC 144A 0.923 12/16/16 4,000,000 3,996,652 Old Line Funding, LLC 144A 0.908 2/17/17 13,000,000 12,999,623 Old Line Funding, LLC 144A 0.801 12/19/16 6,000,000 5,994,537 Old Line Funding, LLC 144A 0.797 12/13/16 6,500,000 6,502,574 Regency Markets No. 1, LLC 0.620 11/10/16 3,500,000 3,499,519 Regency Markets No. 1, LLC 144A 0.450 11/3/16 8,000,000 7,999,693 Sheffield Receivables Co., LLC (United Kingdom) 1.003 1/24/17 14,000,000 13,968,597 Thunder Bay Funding, LLC 144A 0.892 12/12/16 19,625,000 19,609,797 Thunder Bay Funding, LLC 144A 0.885 3/1/17 10,000,000 9,999,670 Victory Receivables Corp. (Japan) 1.002 12/15/16 5,000,000 4,995,750 Working Capital Management Co. (Japan) 0.801 12/5/16 15,000,000 14,990,856 Working Capital Management Co. (Japan) 0.620 11/4/16 12,000,000 11,999,380 Working Capital Management Co. (Japan) 0.550 11/16/16 2,000,000 1,999,532 Total asset-backed commercial paper (cost $494,021,679) CERTIFICATES OF DEPOSIT (8.0%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./New York, NY FRN 0.689 11/9/16 $30,000,000 $30,002,700 Bank of America, NA 0.840 11/4/16 30,000,000 30,001,200 Bank of Montreal/Chicago, IL FRN (Canada) 0.985 4/17/17 23,500,000 23,498,449 Bank of Nova Scotia/Houston FRN 1.145 3/17/17 15,000,000 15,015,375 Bank of Nova Scotia/Houston FRN 1.061 4/4/17 12,000,000 12,007,356 Canadian Imperial Bank of Commerce/New York, NY FRN 1.076 3/20/17 20,000,000 20,015,880 Citibank, NA 0.880 2/21/17 17,000,000 16,998,867 Citibank, NA 0.800 11/4/16 11,800,000 11,800,497 Royal Bank of Canada/New York, NY FRN (Canada) 1.281 10/13/17 5,000,000 5,001,745 Skandinaviska Enskilda Banken AB/New York, NY FRN 1.087 2/6/17 14,200,000 14,212,709 Skandinaviska Enskilda Banken AB/New York, NY FRN 0.974 4/26/17 15,000,000 14,994,255 Toronto-Dominion Bank/NY FRN (Canada) 0.983 2/1/17 7,000,000 7,004,256 Toronto-Dominion Bank/NY FRN (Canada) 0.936 12/19/16 22,000,000 22,010,802 Wells Fargo Bank, NA FRN 0.789 11/16/16 30,000,000 30,005,760 Total certificates of deposit (cost $252,503,430) U.S. GOVERNMENT AGENCY OBLIGATIONS (6.3%) (a) Yield (%) Maturity date Principal amount Value Federal Farm Credit Banks Funding Corporation discount notes 0.200 11/2/16 $20,000,000 $19,999,880 Federal Home Loan Banks unsec. discount notes 0.361 1/27/17 30,000,000 29,976,810 Federal Home Loan Banks unsec. discount notes 0.355 1/25/17 30,000,000 29,977,320 Federal Home Loan Banks unsec. discount notes 0.345 1/20/17 50,000,000 49,964,450 Federal Home Loan Banks unsec. discount notes 0.335 11/2/16 25,000,000 24,999,850 Federal National Mortgage Association unsec. discount notes 0.250 11/2/16 25,000,000 24,999,850 Federal National Mortgage Association unsec. discount notes Ser. BB 0.300 12/1/16 17,966,000 17,962,856 Total u.s. government agency obligations (cost $197,871,340) TIME DEPOSITS (3.3%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.330 11/1/16 $30,000,000 $30,000,000 BNP Paribas/Cayman Islands (France) 0.300 11/1/16 30,000,000 30,000,000 Credit Agricole Corporate and Investment Bank/Grand Cayman (Cayman Islands) 0.310 11/1/16 15,000,000 15,000,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.300 11/1/16 30,000,000 30,000,000 Total time deposits (cost $105,000,000) U.S. TREASURY OBLIGATIONS (2.9%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.332 1/19/17 $50,000,000 $49,968,750 U.S. Treasury Notes 0.424 1/31/17 42,150,000 42,162,447 Total U.S. treasury obligations (cost $92,113,910) TOTAL INVESTMENTS Total investments (cost $3,150,299,282) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2016 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,149,445,559. (b) The aggregate identified cost on a tax basis is $3,150,299,282, resulting in gross unrealized appreciation and depreciation of $216,007 and $25,102, respectively, or net unrealized appreciation of $190,905. (IR) Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 76.0% Canada 5.7 Japan 3.3 Cayman Islands 2.7 Australia 2.0 Switzerland 1.9 Sweden 1.9 France 1.9 United Kingdom 1.8 Norway 1.0 Netherlands 0.9 Denmark 0.9 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $494,054,425 $— Certificates of deposit — 252,569,851 — Commercial paper — 816,313,698 — Repurchase agreements — 1,192,540,000 — Time deposits — 105,000,000 — U.S. government agency obligations — 197,881,016 — U.S. treasury obligations — 92,131,197 — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of Nova Scotia Barclays Capital, Inc. BNP Paribas Citigroup Global Markets, Inc. Credit Suisse Securities (USA), LLC Goldman Sachs & Co. J.P. Morgan Securities, LLC Merrill Lynch, Pierce, Fenner and Smith, Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements $74,000,000 $152,700,000 $142,262,000 $247,794,000 $125,000,000 $132,000,000 $100,000,000 $168,784,000 $50,000,000 $1,192,540,000 Total Assets $74,000,000 $152,700,000 $142,262,000 $247,794,000 $125,000,000 $132,000,000 $100,000,000 $168,784,000 $50,000,000 $1,192,540,000 Liabilities: Total Liabilities $— $— $— $— $— $— $— $— $— $— Total Financial and Derivative Net Assets $74,000,000 $152,700,000 $142,262,000 $247,794,000 $125,000,000 $132,000,000 $100,000,000 $168,784,000 $50,000,000 $1,192,540,000 Total collateral received (pledged)##† $74,000,000 $152,700,000 $142,262,000 $247,794,000 $125,000,000 $132,000,000 $100,000,000 $168,784,000 $50,000,000 Net amount $— $— $— $— $— $— $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: December 27, 2016
